UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1037


BETTY JANE AYERS,

                Plaintiff - Appellant,

          v.

SHEETZ, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:11-cv-00434)


Submitted:   September 24, 2013          Decided:   September 26, 2013


Before NIEMEYER and THACKER, Circuit Judges, HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Betty Jane Ayers, Appellant Pro Se.    Benjamin Todd Hughes,
PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Betty Jane Ayers appeals the district court’s order

entering      judment     in     favor    of    the    Defendant/Appellee         in

accordance     with     the    jury’s    verdict.      We   have    reviewed     the

record,    including      the    transcript    of     the   trial   and   find    no

reversible error.             Accordingly, we affirm.           We deny Ayers’

motion to vacate judgment and grant the Appellee’s motion to

submit on briefs.         We dispense with oral argument because the

facts   and    legal    contentions      are   adequately     presented    in    the

materials     before    this     court   and   argument     would   not   aid    the

decisional process.



                                                                          AFFIRMED




                                          2